Title: James Madison to Thomas Jefferson Randolph, 26 September 1831
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Sepr. 26. 1831
                            
                        
                        The inclosed letter was recd. several days ago. I infer from its not being followed by one from you, that the
                            writer mistook your intention. Be good eno’ to do in the case what you & Genl. Cocke, think best; or if he cannot
                            be conveniently consulted, what you think <is>, being assured of my concurrence. The case I believe belongs to the Faculty.
                            But if they have scruples, it must rest with the Ex. Come. to decide whether it be justified by the peculiar
                            considerations incident to the case, in taking a responsibility on itself.
                        I find regret Dr. Sir, that my distance from the Scene, the impossibility of occasionally visiting it, the
                            crippled state of my health, and the awkwardness and delays, in participating, by the pen, in the duties of the Ex. Come.
                            <I> beg of you & Genl. Cocke, whenever your opinions <coincide> to waive the formality of mine, and in no case  to wait for
                            my calling the attention of the Committee to the partic<ular> duties to be performed. This wish is impressed on me by the
                            number of services prescribed by the Board at its last session. Among them is the correspondence with Mr. Barlow &
                            Mr. Peale, which cd. best be managed on the spot, with the aid of papers not in my hands, and with that of counsel
                            at the University. Dr. Carr would doubless cheerfully make his pen instrumental to the task of the Committee.
                        
                            
                                
                            
                        
                    